EXHIBIT 10.1

OPERATING AGREEMENT

OF

SBS FINANCIAL PRODUCTS COMPANY, LLC

          THIS OPERATING AGREEMENT (this “Agreement”) of SBS Financial Products
Company, LLC, a Delaware limited liability company (the “Company”), dated
effective as of April 19, 2005, is among Napoleon Brandford III, Suzanne F.
Shank and Siebert Financial Corp., a corporation organized and existing under
the laws of the State of New York (the “Initial Members”). Additional persons
may be admitted as members of the Company upon satisfaction of the conditions
set forth herein and upon execution and delivery to the Company of Supplemental
Signature Pages in the form attached to this Agreement as Exhibit A, whereupon
they shall become parties to this Agreement.  Each Person who is a party to this
Agreement shall be called a “Member.” 

          WHEREAS, the Persons signing this Agreement desire to establish their
respective rights and obligations pursuant to the Delaware Limited Liability
Company Act in connection with forming and operating the Company.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Persons signing this Agreement below
agree as follows:

ARTICLE I
DEFINITIONS

          The following terms used in this Agreement shall have the following
meanings (unless otherwise expressly provided therein):

          1.1     “Act” shall mean the Delaware Limited Liability Company Act,
as amended from time to time.

          1.2     “Agreement” shall mean this Operating Agreement, as amended
from time to time.

          1.3     “Business Day” shall mean any day other than Saturday, Sunday
or any legal holiday on which banks in New York, New York are closed.

          1.4     “Business Plan” shall mean the Business Plan dated as of March
29, 2005 and incorporated herein as if fully set forth herein, or any other
business plan approved by the Members. 

          1.5     “Capital Account” means the account established on the books
and records of the Company for each Member.  Each Member’s Capital Account shall
initially equal the value of the capital contribution to the Company made by the
Member.  During the term of the Company, each Member’s Capital Account shall be
(i) increased by the amount of (w) income and gain

--------------------------------------------------------------------------------



allocated to the Member and (x) any cash or property subsequently contributed by
the Member to the Company, and (ii) decreased by the amount of (y) loss and
deduction allocated to the Member and (z) all cash and property distributed to
the Member, and shall otherwise be kept in accordance with applicable United
States Treasury Regulations promulgated under Section 704(b) of the Code.

          1.6     “Certificate” shall mean the Certificate of Formation of the
Company previously filed with the Secretary of State of the State of Delaware,
as amended or restated from time to time.

          1.7     “Code” shall mean the Untied States Internal Revenue Code of
1986, as amended from time to time.

          1.8     “Company” shall mean the Delaware limited liability company
governed by this Agreement.

          1.9     “Company Property” shall mean any Property owned by the
Company.

          1.10   “Derivative Transaction” means the following: (i) interest rate
swap transaction utilizing an ISDA Master Agreement, Schedule and, if
applicable, Credit Support Annex customary in such transactions; (ii) basis
swaps; (iii) forward interest rate transactions; (iv) bond options, (v) interest
rate options, (vi) interest rate cap transactions, (vii) interest rate floor
transactions, (viii) interest rate collar transactions or (iv) any other similar
transaction or any combination of transactions.  Under no circumstances shall
the Company write any uncovered options. 

          1.11   “Dissolution Event” shall mean any of the events described in
Section 13 as causing a dissolution of the Company.

          1.12    “Entity” shall mean any general partnership, limited
partnership, limited liability company, corporation, joint venture, trust,
business trust, cooperative or other association or any foreign trust or foreign
business organization.

          1.13    “Fiscal Year” shall mean for financial reporting and for
federal income tax purposes the calendar year.

          1.14   “Initial Members” shall have the meaning set forth in the first
paragraph of this Agreement.

          1.15   “Interests” shall mean a Member’s equity interests in the
Company together with the attending rights thereto.

          1.16   “Liquidation” shall mean the process of winding up the Company
after its dissolution.

          1.17   “Majority of the Members” shall mean, at any time, the Member
or Members (including any proxy holder acting on behalf of a Member) holding
more than 50 percent of the

2

--------------------------------------------------------------------------------



Interest held by Members then entitled to vote, consent to or otherwise decide
any matter submitted to the Members.

          1.18    “Member” shall mean each Member named herein and any Person
that may hereafter become a party to this Agreement, but only for so long as
such Member is a Member under the terms of this Agreement.

          1.19    “Net Cash Flow” shall mean (i) all cash received by the
Company from Company operations for a fiscal period, including, without
limitation, income from invested reserves, but not including capital
contributions by the Members; minus (ii) all cash disbursed in such period in
the ordinary course of the business of the Company, including, without
limitation, (a) all operating expenses of the Company, (b) debt service on debt
obligations of the Company; (c) reserves required for regulatory purposes or
pursuant to Derivative Transactions; (d) reserves for tax liabilities; and (e)
reserves established by the Members.

          1.20    “Percentage Interest” shall mean the percentage interest for
each Member set forth in Schedule 1 unless and until adjusted by agreement of
the Members or, in respect of any Member, reduced or increased by reason of any
Transfer permitted under this Agreement.

          1.21    “Person” shall mean any natural Person or Entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of each such Person where the context so permits.

          1.22    “Property” shall mean any property, real or personal, tangible
or intangible, including cash and any legal or equitable interest in such
property, but excluding services and promises to perform services in the future.

          1.23    “Transfer” shall mean with respect to any interest in the
Company, as a noun, any voluntary or involuntary assignment, sale or other
transfer or disposition of such Interest (which shall include, without
limitation and notwithstanding any provision of the Act otherwise to the
contrary, a pledge, or the granting of a security interest, lien or other
encumbrance in or against, any Interest in the Company) and, as a verb,
voluntarily or involuntarily to assign, sell or otherwise transfer or dispose of
such Interest.

ARTICLE II
ORGANIZATION AND PURPOSES OF COMPANY

          2.1     Formation.  An authorized person formed the Company as a
limited liability company by preparing, executing and filing with the Secretary
of State of Delaware on January 14, 2005 a Certificate of Formation of the
Company pursuant to Section 18-201 of the Act.

          2.2     Organization.  The Members hereby organize the Company and
agree to conduct the Company’s business and affairs consistent with this
Agreement, the Act and the Certificate.  The Members shall from time to time
contribute such Property to the Company as is agreed upon by the Company and the
Members.

          2.3     Powers and Purposes.  The Company shall have all powers
provided for in the Act.  The Company’s sole business and purpose shall be to
act as a derivative products company

3

--------------------------------------------------------------------------------



for the purpose of engaging in Derivative Transactions and to engage in any
lawful activities related thereto and permitted to limited liability companies
by the applicable laws and statutes for such entities of the State of Delaware. 
The Company shall take all actions as may reasonably be required by law, from
time to time, to carry out its purpose as stated in this Section 2.3.

          2.4     No Personal Liability.  The Company is a Delaware limited
liability company and not a sole proprietorship, or a general or limited
partnership.  No Member shall have personal liability for any Company
operations, debts, obligations or liability merely as a result of being a
Member.  The failure of the Company to observe any formalities or requirements
relating to the exercise of its powers or management of its business or affairs
under this Agreement or the Act shall not be grounds for imposing personal
liability on the Members for the liabilities of the Company.

          2.5     Principal Place of Business.  The principal place of business
of the Company shall be 100 Wall Street, New York, New York  10005, or such
other location as the Members may, from time to time, select, provided that no
such changes of location shall be made without giving at least fifteen (15)
days’ prior written notice thereof to the Members.

ARTICLE III
MANAGEMENT

          3.1     Management by Members.  The business and affairs of the
Company shall be managed by the Members as provided in this Agreement and the
Act.  Each Member will devote to the Company such time and attention as in the
judgment of the Member is reasonably necessary to manage and operate the affairs
of the Company. 

          3.2     Compensation and Reimbursement.  Except as may otherwise be
expressly authorized by the Members, the Members will not receive any management
fee or other compensation or reimbursement from the Company for the management
of the Company.

          3.3     Indemnification.  The Company shall indemnify the Members to
the fullest extent provided or allowed by the laws of Delaware from and against
all costs, losses, liabilities, damages, claims and expenses (including, without
limitation, attorneys’ fees and costs as incurred on trial and on appeal)
incurred in their capacity as Members.  Such indemnity shall  cover claims
arising from any Member’s actions or inactions taken or omitted in furtherance
of the business or affairs of the Company, but shall not eliminate or limit a
Member’s liability for: 

                    (a)     Any act or omission involving gross negligence,
intentional misconduct or a knowing violation of law;

                    (b)     Any act or omission if the Member did not act in
good faith or failed to act other than in good faith, or acted or failed to act
in a manner the Member reasonably believed to be in or not opposed to the best
interests of the Company;

                    (c)     Any unlawful distribution under the Act; or

                    (d)     Any transaction between the Company and a Member
from which a Member derives a personal benefit if not expressly approved or
ratified by the Members.

4

--------------------------------------------------------------------------------



          3.4     Ministerial Acts by Members as Agents. The signature of any
Member as authorized by the Members shall be sufficient to acquire and convey
title to any Company Property or to execute any promissory note, security
agreement, trust deed, mortgage or other instrument of hypothecation, or any
other agreement, contract or document binding on the Company, and a copy of this
Agreement and any authorizing resolution or consent under Section 3.4 may be
shown to the appropriate parties in order to confirm the same.

          3.5     Authority of Members to Act.  Except as authority may be
delegated from time to time as set forth in a written consent, all actions of
the Company shall require the approval of the Members, by unanimous vote or as
otherwise provided herein.  The Members may from time to time by resolution
appoint officers of the Company and/or its divisions and define their duties,
which duties may be modified from time to time by further resolution of the
Members.

          3.6     Title to Company Property.  All Property owned by the Company
shall be owned by the Company as an Entity and, insofar as permitted by
applicable law, no Member shall have any ownership interest in any Company
Property in its individual name or right and each membership or other ownership
interest in the Company shall be personal property for all purposes.

          3.7     Separateness Provisions.  The Company shall:

                    (a)     maintain books and records and bank accounts
separate from those of any other Person or Entity;

                    (b)     maintain its assets and liabilities in its own name
and in such a manner that it is not costly or difficult to segregate, identify
or ascertain such assets and liabilities;

                    (c)     hold itself out to creditors and the public as a
legal entity separate and distinct from any other Entity;

                    (d)     hold regular Member meetings, as appropriate, to
conduct the business of the Company, and observe all other legal formalities;

                    (e)     prepare separate tax returns and financial
statements and not permit its assets or liabilities to be listed as assets or
liabilities on the financial statements of any other Entity, or if part of a
consolidated group, then it will be shown as a separate member of such group;

                    (f)     allocate and charge fairly and reasonably the cost
of any common employee or overhead shared with an affiliate by entering into a
Services Agreement with such affiliate, such Services Agreement to be approved
by the Members;

                    (g)     transact all business with affiliates on an
arm’s-length basis and pursuant to enforceable agreements, the terms of which
are intrinsically fair, commercially reasonable and are no less favorable than
would be obtained in a comparable transaction with an unrelated third party;

5

--------------------------------------------------------------------------------



                    (h)     conduct business in its own name, and use separate
stationery, invoices and checks;

                    (i)     not commingle its assets or funds with those of any
other Person or Entity;

                    (j)     not assume, guaranty or pay the debts or obligations
of any other Person or Entity or hold out its credit as being available to
satisfy the obligations of others;

                    (k)    neither make any loans or advances to any Person or
Entity nor hold evidence of indebtedness issued by any Person or Entity;

                    (l)     timely pay all of its tax obligations;

                    (m)   pay its own liabilities only out of its own funds;

                    (n)    not pledge its assets for the benefit of any other
Person or Entity;

                    (o)    pay the salaries of its own employees, if any, and
maintain a sufficient number of employees in light of its contemplated business
operations;

                    (p)     correct any known misunderstanding regarding its
separate identity;

                    (q)     not acquire any securities or obligations of its
officers, directors, managers, members or any affiliate;

                    (r)     cause the Members and other representatives of the
Company to act at all times with respect to the Company consistent and in
furtherance of the foregoing and in the best interests of the Company while
simultaneously considering the interests of its creditors;

                    (s)     maintain adequate capital in light of the Company’s
contemplated business purpose, transactions and liabilities;

                    (t)     remain solvent and pay all of its debts and
liabilities from its assets as they become due; and

                    (u)     not identify any of its Members or any affiliate
thereof or any affiliate of the Company as a division or part of the Company,
and will not identify itself as a division or part of any other Entity.

ARTICLE IV
MEMBERS

          4.1     Names and Addresses.  The names and addresses of the Members
are as set forth in Schedule 1 to this Agreement.

          4.2     Initial Contributions.  Each of the Members has agreed to make
a contribution to the Company in the amount set forth opposite such Member’s
name on Schedule 1 hereto in exchange for the Percentage Interest also set forth
opposite such Member’s name on Schedule 1 hereto.

6

--------------------------------------------------------------------------------



          4.3     Additional Contributions.  Except as provided in the Act or as
authorized pursuant to Section 5.3 hereof, no Member will be required to make
any additional capital contributions or restore any deficit to its Capital
Account.

          4.4     Withdrawal of Capital.  Except as specifically provided in
this Agreement, no Member will be entitled to withdraw all or any part of such
Person’s Capital Account from the Company prior to the Company’s dissolution and
Liquidation or to demand a distribution of property or money.

          4.5     No Interest on Capital.  No Member will be entitled to receive
interest on such Person’s Capital Account or any capital contribution.

          4.6     Admission of Member.  With the unanimous approval of the
Members, the Company may permit additional Persons to contribute capital and
become Members of the Company; provided, that any such Person shall first
execute and deliver a Supplemental Signature Page in the form of Exhibit A
agreeing to be bound by all the terms and conditions of this Agreement.  Upon
the making of the capital contribution, and the execution and delivery of the
Supplemental Signature Page, a Capital Account shall be established and such
Person shall become a Member of the Company with all of the rights and
obligations provided for by this Agreement.  Schedule 1 of this Agreement will
be amended accordingly.

          4.7     Resignation of Member.  No Member may be permitted to resign
without the consent of the Members.  However, effective as of the end of each of
the 2006 and 2007 Fiscal Years of SBSFPC, Siebert Financial Corp. may resign
without the consent of the other Members by giving no less than thirty (30)
days’ prior written notice to the other Members and the other Members shall
purchase the Interest of Siebert Financial Corp. on the terms set forth below;
provided, however, that no such resignation shall be permitted if SBSFPC is
Insolvent (as defined below).

                    (a)     SBSFPC shall be “Insolvent” if SBSFPC:

                              (i)     becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

                              (ii)    makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

                              (iii)    institutes or has instituted against it a
proceeding seeking a judgment or insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation;

                              (iv)    is the subject of a unanimous resolution
of its members authorizing (A) its dissolution or the determination of any plan
for winding up the business and affairs of the SBSFPC or liquidating the assets
of SBSFPC after dissolution, or (B) the filing by SBSFPC of a petition in
bankruptcy or the taking of any other action by SBSFPC in relief from creditors
or under any bankruptcy or insolvency law; or

7

--------------------------------------------------------------------------------



                              (v)    is in continuing default under a swap
agreement as a result of which the non-defaulting party to the swap agreement
has the ability to accelerate SBSFPC’s obligations under the swap agreement.

                    (b)     Any such resignation shall be effective at the close
of business on December 31 of the Fiscal Year in which such notice is given.

                    (c)     In the event of such resignation, the other Members
shall purchase the Interest of Siebert Financial Corp. for a purchase price
equal to Siebert’s Capital Account balance at the close of business on the
December 31 on which such resignation is effective (the “Purchase Price”).

                    (d)     Ten per cent (10%) of the Purchase Price shall be
payable by the other Members on the December 31 on which the resignation is
effective, and ninety percent (90%) of the Purchase Price shall be payable by
the other Members, without interest, within ninety (90) days of the December 31
on which the resignation is effective.  If any portion of the Purchase Price is
not paid when due, the unpaid portion shall bear interest at 10% per year and be
payable by the defaulting Member to Siebert Financial Corp. upon demand.

                    (e)     The other Members shall pay the Purchase Price in
proportion to their Interests, or as they otherwise may agree, and their Capital
Accounts shall be adjusted accordingly.

          4.8     Outside Business Ventures.  Any Member may engage in or
possess an interest in other business ventures of any nature or description,
independently or with others, except business ventures which are competitive
with the business of the Company or which detract from such Member’s handling of
the Company’s business. The Company and the Members shall have no rights by
virtue of this Agreement in and to such independent ventures or the income or
profits derived therefrom, and the pursuit of any such venture shall not, by
itself, be deemed wrongful or improper.

          4.9     Representation and Warranties.  Each Member hereby represents
and warrants to the Company and each other Member that: (a) if that Member is an
Entity, it is duly organized, validly existing, and in good standing under the
law of its state of organization and that its has full organizational power to
execute and agree to this Agreement and to perform its obligations hereunder,
(b) the Member is acquiring its ownership interest in the Company for the
Member’s own account as an investment and not for distribution, and (c) the
Member has such knowledge and sophistication in financial affairs that it is
able to assess the risks of investing in the Company.

ARTICLE V
VOTING RIGHTS; MEETINGS OF MEMBERS

          5.1      Voting Rights. Each Member entitled to vote may exercise by
vote or consent that number of votes equal to his, her or its Percentage
Interest multiplied by 100.

          5.2     Approval of Members. With respect to any action or transaction
that requires the approval, consent, ratification or authorization of the
Members under the Act or this

8

--------------------------------------------------------------------------------



Agreement, the Members shall first use their reasonable best efforts to reach
consensus approval of such action or transaction, but such action or transaction
(other than actions and transactions described in Section 5.3) ultimately may be
authorized upon the affirmative vote of a Majority of the Members unless the Act
or this Agreement expressly imposes a higher standard for approval by the
Members, in which case the specified approval of the Members shall be required
for such action or transaction.

          5.3     Matters Requiring Unanimous Approval.  Notwithstanding
anything in this Agreement to the contrary, the following Company actions
require the unanimous approval of the Members:

          Members

                    (a)     the admission of a new Member;

                    (b)     permitting a Transfer of an Interest other than to a
Member;

                    (c)     requiring a Member to contribute any additional
amount to the Company or loan funds to the Company;

                    (d)     permitting a Member to withdraw any part of its
Capital Account or receive any distribution of capital;

                    (e)     adjusting the Percentage Interest of any Member
(except a proportional adjustment due to a Transfer) or the right of any Member
to receive a distribution;

                    (f)     designating any committee of Members, and the
members of such committee;

                    (g)     distributions to Members other than annual
distributions of Net Cash Flow and determination of the amount of reserves in
calculating the annual distribution of Net Cash Flow;

                    (h)     compensation, whether in the form of salary, bonus
or otherwise, of Members and officers of the Company;

                    (i)     election of officers of the Company;

          Company Transactions

                    (j)     the sale, lease, exchange or transfer of all or
substantially all of the assets of the Company;

                    (k)     the merger or consolidation of the Company with or
into any other Person;

                    (l)     the borrowing of any money or the incurrence of any
Company debt other than trade payables;

9

--------------------------------------------------------------------------------



                    (m)    the making of any capital expenditure or the purchase
of any capital asset (except in accordance with the Business Plan);

                    (n)     the mortgage, assignment, pledge or hypothecation
of, or grant of a lien on or security interest in, any of the Company’s property
and assets;

                    (o)     the entering into of any services agreement with an
affiliate of the Company;

                    (p)     the delegation to a Member or officer of the Company
of the authority to take any action on behalf of the Company that is subject to
this Section 5.3.

                    (q)     any transaction involving the Company and a Member
who will benefit from the transaction;

                    (r)     the dissolution of the Company or the determination
of any plan for winding up the business and affairs of the Company or
liquidating the assets of the Company after dissolution;

                    (s)     the filing by the Company of a petition in
bankruptcy or the taking of any other action by the Company in relief from
creditors or under any bankruptcy or insolvency law.

          Company Business

                    (t)     the conversion of the Company into another form of
business entity.

                    (u)     the acquisition or operation of any business other
than entering into Derivative Transactions;

                    (v)     the entry of the Company into any other material
transactions or Company participation in other activities not in the ordinary
course of the Company’s business;

                    (w)     the approval of an annual budget and Business Plan
of the Company for Fiscal Year 2006 and thereafter, and any material deviation
from any Business Plan;

          Derivatives Transactions

                    (x)     entering into of any Derivative Transaction;

                    (y)     entering into agreements with the back-end providers
and transaction transfer agreements, each as contemplated by the Business Plan.

                    (z)     any modification of the “Transaction Approval
Process for Company” set forth in Article VII hereof;

                    (aa)   establishment of written supervisory and compliance
procedures for the Company with respect to Derivative Transactions and any
amendments or changes thereto;

10

--------------------------------------------------------------------------------



          Miscellaneous

                    (bb)   appointment or removal of the Tax Matters
Representative (as that term is defined in Section 15.4 of this Agreement); and

                    (cc)    amendment of this Agreement or the Certificate.

          5.4     Meetings and Written Consents of Members.  The following rules
shall govern meetings and action by written consent of the Members:

                    (a)     A meeting of the Members shall be held annually for
the transaction of such business as may properly come before the Members at such
meeting.  The annual meeting of the Members shall be held on the third Tuesday
in March or at such other time as shall be determined by the vote or written
consent of a Majority of the Members, except that no annual meeting need be held
if all actions required by this Agreement to be taken at an annual meeting of
Members are taken by written consent in lieu of a meeting pursuant to Section
5.4(i).

                    (b)     Any Member may call a meeting of the Members upon at
least 10 Business Days’ prior notice to all Members stating the time, place and,
briefly, the purpose of the meeting.  The place specified in any such notice
shall be any place designated by the Members as the location for meetings of the
Members or, if no such designation has been made, the principal executive office
of the Company.  The attendance of a Member at a meeting shall constitute a
waiver of objection to lack of notice or defective notice of the meeting, unless
the Member objects at the beginning of the meeting to holding the meeting or
transacting business at the meeting.

                    (c)     At each meeting of the Members, except as otherwise
required by the Act, a Majority of the Members, represented in person or by
proxy, shall constitute a quorum for the transaction of business.  In the
absence of a quorum at any meeting of Members, Members holding a majority of the
votes so represented may adjourn the meeting for a period not to exceed ten (10)
days without further notice.  If the adjournment is for more than ten (10) days,
or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each Member of
record entitled to vote at such meeting.  At a rescheduled meeting at which a
quorum shall be present or represented, any business may be transacted that
might have been transacted at the meeting as originally noticed.  The Members
present at a meeting at which a quorum initially is present may continue to
transact business until adjournment, notwithstanding the withdrawal during the
meeting of a Person or Persons holding votes whose absence results in less than
a quorum being present.

                    (d)     A waiver of notice by a Member, given either before
or after a meeting, shall be equivalent to the giving of notice of the meeting
to such Member.

                    (e)     Any Member that has an interest in the outcome of a
matter submitted to the Members for a vote may vote and have such vote counted
upon such matter.

                    (f)     A Member may by a written proxy signed by the Member
or by a duly authorized attorney-in-fact authorize any Person to act for such
Member with respect to any matter in which the Member is entitled to
participate, whether the same be waiving notice of any meeting, voting,
participating at a meeting or executing any written consent.  Any such proxy
shall be filed with the Company before or at the time of the meeting.  No proxy
shall be valid

11

--------------------------------------------------------------------------------



after the expiration of 12 months from the date thereof unless otherwise
provided in the proxy.  The appearance of a Member in Person at a meeting shall
void any outstanding proxy for so long as such Member is in attendance.

                    (g)     The record date for purposes of determining the
Members entitled to notice of, or to vote at, a meeting shall be the Business
Day prior to the date on which notice of the meeting is mailed or otherwise
delivered.  The record date for determining Members entitled to take action
without a meeting shall be the date the first Member (or proxy holder) signs the
written consent.

                    (h)     Members may participate in or conduct meetings
through telephonic or other means of communication by which all Members
participating may simultaneously communicate with each other.  Participation in
a meeting by any such means shall constitute presence in Person at such meeting.

                    (i)     Members may take any action without a meeting by a
written consent describing the action taken and signed by such Members (or proxy
holders) then entitled to vote as are sufficient to approve such action.  Any
such consent shall be delivered to the Company for inclusion in the Company
records. Action by written consent shall be effective when the necessary Members
(or proxy holders) have signed the consent, unless the consent specifies a
different effective date.

ARTICLE VI
OFFICERS

          6.1     Chairperson and Vice Chairperson.

                    (a)     The Chairperson shall be the Chairperson of Members
and the Chairperson shall preside at all meetings of the Members and shall
perform such other duties and exercise such other powers as may from time to
time be prescribed by the Members.  At each annual meeting of the Members at
which a quorum is present, the Member receiving the greatest number of votes
shall be Chairperson until his or her successor is elected at the next annual
Members meeting or until his or her resignation or removal in accordance with
Section 6.3 hereof in which event his replacement shall become Chairperson for
the remainder of his or her term.  Suzanne Shank initially shall serve as the
Chairperson.

                    (b)     In the absence of the Chairperson, the Vice
Chairperson shall be the Vice Chairperson of the Members and shall preside at
all meetings of the Members.  The Vice Chairperson shall perform such other
duties and exercise such other powers as may from time to time be prescribed by
Members.  At each annual meeting of the Members at which a quorum is present,
the Member receiving the greatest number of votes shall be Vice Chairperson
until his or her successor is elected at the next annual Members meeting or
until his or her resignation or removal in accordance with Section 6.3 hereof in
which event his or her replacement shall become Vice Chairperson for the
remainder of his or her term.  Napoleon Brandford initially shall serve as the
Vice-Chairperson.

12

--------------------------------------------------------------------------------



          6.2     Election, Appointment and Term of Office.

                    (a)     The officers of the Company shall be a President,
Treasurer and Secretary who shall be chosen by and hold office at the pleasure
of the Members.  Each officer shall hold office until the next annual meeting of
the Members and until his or her successor is appointed or until his or her
earlier death, or his or her earlier resignation or removal in the manner
hereinafter provided. 

                              (i)     The Initial officers shall be:

                                       A.     John Carter, President

                                       B.     Suzanne Shank, Treasurer

                                       C.     Catherine Corrigan, Secretary

                    (b)     The Members may appoint such other officers as they
deem necessary, including one or more Vice Presidents, Assistant Vice
Presidents, Assistant Treasurers and Assistant Secretaries.  Each such officer
shall have such authority and shall perform such duties as may be provided
herein or as the Members may prescribe.

                    (c)     If additional officers are elected or appointed
during the year, each of them shall hold office until the next annual meeting of
the Members and until his or her successor is appointed or until his or her
earlier death, resignation or removal.

          6.3     Resignation, Removal and Vacancies.

                    (a)     Any officer may resign at any time by giving written
notice to the Chairperson, the President or the Secretary of the Company, and
such resignation shall take effect at the time specified therein or, if the time
when it shall become effective shall not be specified therein, when accepted by
action of the Members.  Except as aforesaid, the acceptance of such resignation
shall not be necessary to make it effective.

                    (b)     All officers and agents elected or appointed by the
Members shall be subject to removal at any time by the Members, with or without
cause.

          6.4     Duties and Functions.

                    (a)     President.  The President shall be the chief
executive officer of the Company and shall have the supervision and control
over, and responsibility for, the day-to-day management of the operations of the
Company, subject to the general policy directions of the Chairperson and the
Members, and shall see that all orders and resolutions of the Members are
carried out and put into effect.

                              (i)     The President shall be responsible for
preparing an annual budget and business plan, and for submitting the annual
budget and Business Plan to the Members for their approval, prior to the
commencement of each Fiscal Year beginning with 2006.

13

--------------------------------------------------------------------------------



                              (ii)     The President shall also be responsible
for developing written supervisory and compliance procedures, which will be
reasonably designed to prevent violation of applicable law and to ensure that
the Company’s policies concerning Derivative Transactions are complied with, and
which shall address:

 

               A.     Risk management and analysis (including derivative risk,
credit risk and legal risk), risk allocation and bankruptcy remoteness
procedures to be applicable to all Derivative Transactions;

 

 

 

                   B.     Documentation to be provided to Transaction Approval
Committee in seeking approval of Derivative Transactions;

 

 

 

                   C.     Maintaining exemptions from Commodity Exchange Act and
Commodity Futures Trading Commission regulation;

 

 

 

                   D.     Training of all Company personnel as to the Company’s
policies and procedures concerning Derivative Transactions;

 

 

 

                   E.     The kinds and amount of insurance to be obtained in
connection with Derivative Transactions and procuring and maintaining such
insurance.

 

 

 

                   F.     Risk disclosures to municipal issuers;

 

 

 

                   G.     Policy and criteria for recommending swap advisors to
municipal issuers;

 

 

 

                   H.     Pricing guidelines for each Derivative Transaction,
including pricing appropriateness;

 

 

 

                   I.     Establishment of record retention requirements;

 

 

 

                   J.     Hiring policy, including sharing employees of
affiliated companies;

 

 

 

                   K.    Disaster Recovery and Business Continuity Plans;

 

 

 

                   L.     Use of credit and risk analyst in connection with each
Derivative Transaction;

 

 

 

                   M.     Policies on insider trading, front-running and
anti-money laundering; and

 

 

 

                   N.     Identifying the person or persons responsible for
supervision and compliance;

                    (b)     Treasurer.  The Treasurer shall keep and maintain,
or cause to be kept and maintained, adequate and correct accounts of the
properties and business transactions of the

14

--------------------------------------------------------------------------------



Company, including accounts of its assets, liabilities, receipts, disbursements,
gains, losses, capital, surplus and Percentage Interests.  The Treasurer shall
disburse the funds of the Company as may be ordered by the Chairperson, the
Members or the President, taking proper vouchers for such disbursements and
shall render to the Chairperson, the Members and the President, whenever they
shall so request, an account of all of his or her transactions as Treasurer and
of the financial condition of the Company.  The Treasurer shall be responsible
for assisting the President in the preparation of an annual budget and Business
Plan prior to the commencement of each Fiscal Year beginning with 2006.

                    (c)     Secretary.  The Secretary shall give or cause to be
given notice of all meetings of the Members and the Members and keep the records
of all meetings of the Members and the Members.  The Secretary shall be
custodian of all contracts, deeds, documents and all other indicia of title to
properties owned by the Company and of its other records and in general shall
have all powers incident to the office of Secretary and perform such duties as
may be prescribed by the Members or the President, under whose supervision he or
she shall be.

          6.5     Committees of Members. The Members may authorize one or more
committees, each committee to consist of one or more of the Members of the
Company and may also include non-Members.

          6.6     Powers and Duties of Committees.  Any committee, to the extent
provided in the resolution or resolutions creating such committee, shall have
and may exercise the powers of the Members in the management of the business and
affairs of the Company and may authorize the seal of the Company to be affixed
to all papers which may require it.

ARTICLE VII
TRANSACTION APPROVAL PROCESS FOR COMPANY

          7.1     Transaction Approval Committee. The Members shall appoint the
Transaction Approval Committee.  This Transaction Approval Committee will be
comprised of the Members and any other individuals appointed by the Members. 
The Transaction Approval Committee must approve, by unanimous vote and
recommendation to the Members, each Derivative Transaction to be entered into by
the Company.  Each Derivative Transaction approved by the Transaction Approval
Committee shall be submitted to the Members for their approval by unanimous
vote, as required by Section 5.3 hereof.  The Company may not enter into any
Derivatives Transaction absent the review and approval of the Transaction
Approval Committee.

                    (a)     The initial members of the Transaction Approval
shall be:

                              (i)     Nick Dermigny

                              (ii)    Jeanne Rosendale

                              (iii)   Joseph Ramos (Alternate member in the
absence of either Nick Dermigny or Jeanne Rosendale)

                              (iv)   John Carter

15

--------------------------------------------------------------------------------



                              (v)     David Thomson

                              (vi)    Catherine Corrigan

                              (vii)   Peter Wong (Alternate member in the
absence of either Catherine Corrigan or David Thomson)

                              (viii)  Suzanne Shank (Alternate member in the
absence of either Catherine Corrigan or David Thomson)

          7.2     Approved Swap Counterparties. Unless otherwise approved by the
Members, the back-end provider in each Derivatives Transaction must be a major
financial entity with an initial minimum credit rating of AA3 (Moody’s) or A +
(Standard &Poor’s).

          7.3     Risk Allocation Requirements.  As set forth in Sections 7.1
through 7.4 of the Business Plan, for each Derivative Transaction entered into
by the Company,

                    (a)     the Back-End Provider will assume the risk of a
municipality’s (i) credit downgrading, resulting in its falling below investment
grade, (ii) default and (iii) bankruptcy provided, however, that in the case of
a municipality’s default, the Company may assume liability for amounts up to
future amounts payable to the Company under the Back-End Transactions after the
initial payment to the Company is made;

                    (b)     a Transaction Transfer Agreement will be entered
into substituting the Back-end Provider for the Company in the event of a
Company default;

                    (c)     in order to hedge against the risks of any downgrade
of the Back-end Provider’s credit rating or default by the Back-end Provider:

                             (i)     appropriate requirements to post additional
collateral will be imposed upon the Back-End Provider; and

                             (ii)     the Company will seek to have the
municipality agree that it will bear the credit risk, without recourse to the
Company, in the event of the credit downgrade or credit default of the Back-end
Provider; provided, however, that the Company may agree to indemnify
municipalities for such losses after exhausting its remedies against the
Back-end Provider; and

                    (d)     the Company shall seek diversification by seeking to
use multiple Back-end Providers.

ARTICLE VIII
CONFLICTS OF INTEREST

          8.1     Benefits from Company Transactions. Unless approved by the
Members, each Member shall account to the Company and hold as trustee for the
Company any benefit or any profits derived by such Member from any transaction
connected with the formation, conduct or winding up of the Company or from any
use of Company Property by such Member, including,

16

--------------------------------------------------------------------------------



without limitation, any information developed for the Company or any opportunity
offered to the Company.

          8.2     Loans and Other Transactions with Company.  The rights and
obligations of a Member that lends money to or transacts business with the
Company shall be the same as those of a Person that is not a Member, subject to
applicable law.  No transaction with the Company shall be voidable solely
because a Member has a direct or indirect interest in the transaction if the
transaction is expressly permitted by this Agreement or is approved or ratified
as provided in this Agreement or in the Act.

ARTICLE IX
DISTRIBUTIONS AND ALLOCATIONS

          9.1     Distributions.  Net Cash Flow if any, shall be distributed to
the Members in accordance with their Percentage Interests.  Unless the Members
unanimously agree otherwise, all Net Cash Flow of the Company shall be
distributed by the Company at least annually.

          9.2     Tax Allocations.  Net profits and losses of the Company, and
each item of Company income, gain, loss, deduction or credit (including items
required to be separately stated pursuant to Section 703(a)(1) of the Code)
shall be allocated among the Members in accordance with their Percentage
Interests.  Allocations under this Section 9.2 shall be made pursuant to the
principles of Sections 704(b) and 704(c) of the Code, and in conformity with
Regulations Sections 1.704-1(b)(2)(iv)(f), 1.704-1(b)(4)(i) and 1.704-3(e), as
applicable, or the successor provisions to such Section and Regulations. 
Notwithstanding anything to the contrary in this Agreement, there shall be
allocated to the Members such gains or income as shall be necessary to satisfy
the “qualified income offset” requirement of Regulations Section
1.704-1(b)(2)(ii)(d).

          9.3     Change in Percentage Interest.  If there is a change in the
Percentage Interest of any Member during any Fiscal Year, allocations of income,
gain, loss, deduction or credit among the Members shall be made pro rata in
accordance with the Percentage Interest held by each Member from time to time
during such year in accordance with Section 706 of the Code using the
closing-of-the-books method, except that depreciation, amortization and similar
items shall be deemed to accrue ratably on a daily basis over the entire Fiscal
Year if the corresponding asset is owned by the Company for the entire Fiscal
Year, and over the portion of a year after such asset is acquired by the Company
if such asset is acquired during the Fiscal Year.

ARTICLE X
ACCOUNTING PERIOD AND METHOD

          10.1     Accounting Period and Accounting Method.  The accounting
period of the Company shall be the Fiscal Year.  For income tax and financial
accounting purposes, the Company will use the accrual method of accounting.

ARTICLE XI
TRANSFER OF INTERESTS

          11.1     Conditions to Transfer.  No Transfer of an Interest (other
than to a party to this Agreement) shall be permitted, and no purported Transfer
shall be effective (i) unless approved

17

--------------------------------------------------------------------------------



by the unanimous consent of the Members and (ii) until the transferee has
executed a Supplemental Signature Page in the form of Exhibit A agreeing to be
bound by all terms and conditions of this Agreement.  All parties agree that
upon execution and acceptance of such an agreement, the transferee shall have
the rights and obligations of a Member under this Agreement.  No Transfer shall
be permitted unless the Company is satisfied that such Transfer does not require
registration under the Securities Act of 1933 or any state securities laws.

          11.2     Right of First Refusal.  In addition to the other limitations
and restrictions set forth herein, no Member shall Transfer all or any portion
of its Interests (the “Offered Interests”) to a Person who is not another
Member, a wholly owned affiliate of another Member or a wholly owned Affiliate
of the transferor and no consent to Transfer will be given, unless such Member
(the “Seller”) first offers to sell the Offered Interests pursuant to the terms
of this 11.2. 

                       (a)     Limitation on Transfers.  No Transfer may be made
under this 11.2 unless the Seller has received a bona fide written offer (the
“Purchase Offer”) from a Person (the “Purchaser”) to purchase the Offered
Interests for a purchase price (the “Offer Price”) denominated and payable in
United States dollars at closing or according to specified terms, with or
without interest, which offer shall be in writing signed by the Purchaser and
shall be irrevocable for a period ending no sooner than the Business Day
following the end of the Offer Period, as hereinafter defined. 

                       (b)     Offer Notice.  Prior to making any Transfer that
is subject to the terms of this 11.2, the Seller shall give to each other Member
written notice (the “Offer Notice”) which shall include a copy of the Purchase
Offer and an offer (the “Firm Offer”) to sell the Offered Interests to the other
Members or to the Company (the “Offerees”) for the Offer Price, payable
according to the same terms as (or more favorable terms than) those contained in
the Purchase Offer, provided that the Firm Offer shall be made without regard to
the requirement of any earnest money or similar deposit required of the
Purchaser prior to closing, and without regard to any security (other than the
Offered Interests) to be provided by the Purchaser for any deferred portion of
the Offer Price. 

                       (c)     Offer Period.  The Firm Offer shall be
irrevocable for a period (the “Offer Period”) ending at 11:59 P.M., local time
at the Company’s principal place of business, on the thirtieth (30th) day
following the day of the Offer Notice. 

                       (d)     Acceptance of Firm Offer.  At any time during the
Offer Period, any Offeree may accept the Firm Offer as to all or any portion of
the Offered Interests, by giving written notice of such acceptance to the Seller
and each other Offeree, which notice shall indicate the maximum Percentage of
Interests that such Offeree is willing to purchase.  In the event that Offerees
(“Accepting Offerees”), in the aggregate, accept the Firm Offer with respect to
all of the Offered Interests, or an amount which , when aggregated, would exceed
the amount of the Offered Interests, the Firm Offer shall be deemed to be
accepted and each Accepting Offeree shall be deemed to have accepted the Firm
Offer as to that portion of the Offered Interests that corresponds to the ratio
of the Interests that such Accepting Offeree indicated a willingness to purchase
to the aggregate number of Interests all Accepting Offerees indicated a
willingness to purchase.  If Offerees do not accept the Firm Offer as to all of
the Offered Interests during the Offer Period, the Firm Offer shall be deemed to
be rejected in its entirety. 

18

--------------------------------------------------------------------------------



                       (e)     Closing of Purchase Pursuant to Firm Offer.  In
the event that the Firm Offer is accepted, the closing of the sale of the
Offered Interests shall take place within thirty (30) days after the Firm Offer
is accepted or, if later, the date of closing set forth in the Purchase Offer. 
The Seller and all Accepting Offerees shall execute such documents and
instruments as may be necessary or appropriate to effect the sale of the Offered
Interests pursuant to the terms of the Firm Offer and this Article XI.  

                       (f)     Sale Pursuant to Purchase Offer If Firm Offer
Rejected.  If the Firm Offer is not accepted in the manner hereinabove provided,
the Seller may sell the Offered Interests to the Purchaser at any time within
sixty (60) days after the last day of the Offer Period, provided that such sale
shall be made on terms no more favorable to the Purchaser than the terms
contained in the Purchase Offer and provided further that such sale complies
with other terms, conditions, and restrictions of this Agreement.  In the event
that the Offered Interests is not sold in accordance with the terms of the
preceding sentence, the Offered Interests shall again become subject to all of
the conditions and restrictions of this 11.2.

          11.3     Effect of Purported Transfer.  Any purported Transfer in
violation of Section 11.1 shall be null and void and shall not affect the
beneficial ownership of an Interest.  Thus, the Member making the purported
Transfer will retain the right to vote and the right to receive dividends and
liquidation proceeds.  Additionally, if applicable, a Member making the
purported Transfer shall continue to report the portion of income or loss
allocated by the Company to the Member in accordance with the provisions of the
Code then in effect.  Each Member agrees that any such Transfer or acquisition
may and should be enjoined.

ARTICLE XII
DISSOLUTION

          12.1     Dissolution.  Dissolution of the Company will occur upon the
happening of any of the following events (each, a “Dissolution Event”):

                       (a)     the unanimous consent of all of the Members;

                       (b)     the entry of a decree of judicial dissolution
pursuant to Section 18-802 of the Act.

          12.2     Events Not Causing Dissolution.

                       (a)     To the maximum extent permitted by law, the
Dissolution Events are the exclusive events that may cause the company to
dissolve.  The bankruptcy (including any event of bankruptcy described in
Section 18-304 of the Act), death, dissolution, liquidation, termination or
adjudication of incompetence of a Member (each, a “Member Event”) shall not
cause the termination or dissolution of the Company and, in any such event, the
business of the Company shall automatically continue without any action on the
part of the remaining Members until the Company is otherwise dissolved and
terminated pursuant to the terms of this Agreement.

                       (b)     Upon the occurrence of a Member Event, the
trustee, receiver, executor, administrator, committee, guardian or conservator
of such Member shall have all the rights of

19

--------------------------------------------------------------------------------



such Member for the purpose of settling or managing its estate or property, but
shall not be admitted as a Member except with the consent of the remaining
Members in their sole discretion.  Any such trustee, receiver, executor,
administrator, committee, guardian or conservator shall be deemed an assignee of
the Member entitled to receive such distributions, to share in such profits and
to receive such allocations of income, gain, loss, deduction, credit, tax
preference and similar items to which the Member was entitled, but shall not be
entitled to become a Member or to exercise any rights or powers of a Member,
including without limitation any voting rights, with respect to such Membership
Shares.  Any such assignee shall nevertheless be bound by the covenants of this
Agreement applicable to Members, including without limitation the restrictions
on Transfer and rights of first refusal.

ARTICLE XIII
LIQUIDATION

          13.1     Liquidation.  Upon dissolution of the Company, the Company
will immediately proceed to wind up its affairs and liquidate.  The Liquidation
of the Company will be accomplished in businesslike manner by such Person or
Persons designated by the Members, which Person(s) shall be entitled to
reasonable compensation therefor.  A reasonable time will be allowed for the
orderly Liquidation of the Company and the discharge of liabilities to creditors
so as to enable the Company to minimize any losses attendant upon Liquidation. 
Any gain or loss on disposition of any Company assets in Liquidation will be
allocated among the Members and credited or charged to the Member in accordance
with the provisions of this Agreement.  Until the filing of a certificate of
cancellation under Section 18-203 of the Act and without affecting the liability
of Members and without imposing liability on the liquidating trustee, the Person
or Persons conducting the liquidation may settle and close the Company’s
business, prosecute and defend suits, dispose of its property, discharge or make
provision for its liabilities, and make distributions in accordance with the
priorities set forth in Section 14.2.

          13.2     Priority of Payment.  The assets of the Company will be
distributed in Liquidation in the following order: 

                      (a)     to creditors, including Members who are creditors,
by the payment or provision for payment of the debts and liabilities of the
Company and the expenses of Liquidation;

                       (b)     to the setting up of any reserves that are
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company; and

                       (c)     to the Members pro rata in proportion to the
balances in the Capital Accounts.

          13.3     Timing.  Final distributions in Liquidation will be made as
promptly as practicable.  Payments of distributions in Liquidation may be made
to a liquidating trust established by the Company for the benefit of those
entitled to payments under Section 14.2 in any manner consistent with this
Agreement and the Act.

          13.4     Liquidating Reports.  A report will be submitted with each
liquidating distribution to the Members, showing the collections, disbursements
and distributions during the

20

--------------------------------------------------------------------------------



period which is subsequent to any previous report.  A final report, showing
cumulative collections, disbursements and distributions, will be submitted upon
completion of the liquidation process.

          13.5     Certificate of Cancellation.  Within ninety (90) days
following the Dissolution of the Company and the commencement of winding up of
its business, or at any other time there are no Members, the Company will file a
certificate of cancellation (to cancel the Certificate of Formation) with the
Secretary of State of the State of Delaware pursuant to the Act.  At such time,
the Company will also file an application for withdrawal of its certificate of
authority in any jurisdiction where it is qualified to do business.

          13.6     Deficit Capital Account.  Upon a liquidation of the Company,
if any Member has a negative balance in his or her Capital Account (after giving
effect to all contributions, distributions, allocations and other adjustments
for all Fiscal Years, including the Fiscal Year in which such liquidation
occurs), the Member shall have no obligation to make any Capital Contribution,
and the negative balance of any Capital Account shall not be considered a debt
owed by the Member to the Company or to any other person for any purpose.

          13.7     Nonrecourse to Other Members.  Except as provided by
applicable law or as expressly provided in this Agreement, upon Dissolution,
each Member shall receive a return of his or her Capital Contribution solely
from the assets of the Company.  If the assets of the Company remaining after
the payment or discharge of the debts and liabilities of the Company is
insufficient to return any Capital Contribution of any Member, such Member shall
have no recourse against any other Member.

ARTICLE XIV
BOOKS, RECORDS AND ACCOUNTINGS

          14.1     Books and Records.  The Company shall maintain records and
accounts of all operations and expenditures of the Company.  The books and
records shall be maintained in accordance with sound accounting practices and
shall be appropriate and adequate for the Company’s business. At a minimum the
Company shall keep at its principal place of business the following records:

                       (a)     a current list of the full name and last known
business, residence or mailing address of each Member, both past and present;

                       (b)     a copy of the Certificate, together with executed
copies of any powers of attorney pursuant to which any amendment has been
executed;

                       (c)     copies of the Company’s federal, state and local
income tax returns and reports, if any, for the three most recent years;

                       (d)     copies of the Company’s currently effective
written Operating Agreement and all amendments thereto, copies of any writings
permitted or required under the Act, and copies of any financial statements of
the Company for the three most recent years;

21

--------------------------------------------------------------------------------



                       (e)     minutes of every meeting of the Members and any
consents obtained from Members for actions taken without a meeting; and

                       (f)     to the extent not contained in this Agreement, a
statement that describes (i) the amount of cash and a description and statement
of the agreed value of other Property or consideration contributed by each
Member or that each Member has agreed to contribute in the future, (ii) the
times at which or events on the occurrence of which any additional contributions
agreed to be made by each Member, if any, are to be made and (iii) if agreed
upon, the time at which or the events upon which the Company is to be dissolved
and its affairs wound up.

          14.2     Reports.  Within 90 days after the end of each Fiscal Year of
the Company, the Company shall furnish to each Member an annual report
consisting of at least the following to the extent applicable:

                       (a)     a copy of the Company’s federal income tax return
for that Fiscal Year;

                       (b)     profit and loss statements;

                       (c)     a balance sheet showing the Company’s financial
position as of the end of that Fiscal Year; and

                       (d)     any additional information that the Members may
require for the preparation of their individual federal and state income tax
returns.

          In addition, if the Company indemnifies or advances expenses to a
Member in connection with a proceeding by or in the right of the Company, the
Company shall report the indemnification or advance in writing to the Members.

          14.3     Rights of Members; Inspection.  Each Member, shall have the
right to receive the reports and information required to be provided by the Act,
the Certificate or this Agreement.  Upon reasonable request, each Member, and
any authorized representative of any Member, shall have the right, during
ordinary business hours, to inspect and copy, at the requesting Member’s
expense, the books and records that the Company is required to maintain and keep
by the Act, the Certificate or this Agreement.

ARTICLE XV
TAX MATTERS

          15.1     Taxation of Company.  The Company shall be treated as a
partnership for Federal income tax purposes, and shall elect to be characterized
as a partnership under the check-the-box regulations by filing the appropriate
form with its first income tax return.

          15.2     Federal Tax Returns.  The Company shall cause the Company’s
accountant to prepare, at the expense of the Company, for each Fiscal Year (or
part thereof), Federal tax returns in compliance with the provisions of the Code
and any required state and local tax returns.

22

--------------------------------------------------------------------------------



          15.3     Member Tax Return Information.  The Company, at its expense,
shall cause to be delivered to each Member such information as shall be
necessary (including a statement for that year of each Member’s share of net
income, net losses and other items of the Company) for the preparation by the
Members of their Federal, state and local income and other tax returns.

          15.4     Tax Matters Representative. 

                       (a)     John Carter shall act as the Company’s initial
“Tax Matters Representative” for purposes of the Code and shall have the power
to manage and control, on behalf of the Company, any administrative proceeding
at the Company level with the Internal Revenue Service relating to the
determination of any item of Company income, gain, loss, deduction or credit for
federal income tax purposes.

                       (b)     The Tax Matters Representative shall, within five
(5) Business Days of the receipt of any notice from the Internal Revenue Service
in any administrative proceeding at the Company level relating to the
determination of any Company item of income, gain, loss, deduction or credit,
mail a copy of such notice to each Member.

ARTICLE XVI
ADOPTION AND AMENDMENT

          This Agreement shall be adopted and be effective only upon execution
by the Members. This Agreement and the Certificate may be amended, restated or
modified from time to time by a Majority of the Members then entitled to vote,
consent to or otherwise decide any matter submitted to the Members, as
determined pursuant to this Agreement; provided that any amendment that would
change Sections 3.1, 3.7 or 5.3, or change a required voting percentage for
approval of any matter or a Member’s voting rights shall require unanimous
approval.  No Member shall have any vested rights in this Agreement that may not
be modified from time to time through an amendment to this Agreement.

ARTICLE XVII
MISCELLANEOUS

          17.1     Application of Delaware Law and Consent to Jurisdiction. 
This Agreement, and the application or interpretation hereof, shall be governed
exclusively by its terms and by the laws of Delaware, and specifically the Act,
without regard to conflict of law rules.  Each Member hereby irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York in the
Borough of Manhattan and the federal courts of the  Southern District of New
York with respect to litigation relating to any dispute arising out of this
Agreement and consents to service of process by the mailing of copies to the
Member by certified mail to the Member’s address as it appears on Schedule 1, as
it may be amended from time to time by written notice from the Member.

          17.2     Construction.  Whenever required by the context in this
Agreement, the singular number shall include the plural and vice versa, and any
gender shall include the masculine, feminine and neuter genders.

23

--------------------------------------------------------------------------------



          17.3     Counterparts; Facsimiles.  This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.  Facsimile signatures of the parties on
this Agreement or any amendment of this Agreement shall be deemed original
signatures, and each Member or other party shall forward the original signed
version of such document promptly following facsimile transmission.

          17.4     Waiver of Partition.  Each Member specifically waives any
direct or indirect right of partition such Member may have or may hereafter
acquire that would enable such Member to cause any Company Property to be the
subject of a suit for partition.

          17.5     Remedies for Breach.  Unless otherwise set forth herein, the
rights and remedies of the Members set forth in this Agreement are neither
mutually exclusive nor exclusive of any right or remedy provided by law, in
equity or otherwise.  The Members agree that all legal remedies (such as
monetary damages) as well as equitable remedies (such as specific performance)
will be available for any breach or threatened breach of any provision of this
Agreement.

          17.6     Costs.  If the Company or any Member retains counsel for the
purpose of enforcing or preventing the breach or any threatened breach of any
provision of this Agreement or for any other remedy relating to it, then the
prevailing party will be entitled to be reimbursed by the nonprevailing party
for all costs and expenses so incurred (including reasonable attorney’s fees,
costs of bonds, and fees and expenses for expert witnesses).

          17.7     Execution of Additional Instruments.  Each Member hereby
agrees to execute such other and further statements of interest and holdings,
designations, powers of attorney and other instruments necessary to effectuate
the purposes of this Agreement or comply with any laws, rules or regulations
applicable to the Company.

          17.8     Headings.  The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.

          17.9     Heirs, Successors and Assigns.  Each and all of the
covenants, terms, provisions and agreements contained in this Agreement shall be
binding upon and inure to the benefit of the parties and, to the extent
permitted by this Agreement, their respective heirs, legal representatives and
permitted successors and assigns.

          17.10     Notices and Consents, etc.  Any notice, demand or
communication required or permitted to be given by any provision of this
Agreement shall be in writing and shall be deemed to have been sufficiently
given or served for all purposes if delivered to the party or to an executive
officer of the party to which the same is directed or, if sent by registered or
certified mail, postage and charges prepaid, addressed to the Member’s address,
as shown in the records of the Company.

          17.11     Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.

24

--------------------------------------------------------------------------------



          17.12     Waivers.  The failure of any party to seek redress for
violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

          17.13     Entire Agreement.  The Certificate, this Agreement and any
other document to be furnished pursuant to the provisions hereof embody the
entire agreement and understanding of the parties as to the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings other than those expressly set forth or
referred to in such documents. This Agreement and such documents supersede all
prior agreements and understandings with respect to the subject matter hereof.

[This Page Intentionally Ends Here]

25

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Members have executed this Agreement effective
as of the date first set forth above.

 

 

 

 

Initial Members:

 

 

 

By:  /s/ Napoleon Brandford, III

 

 

 

 

Napoleon Brandford, III, an individual

 

 

 

By:  /s/ Suzanne F. Shank

 

 

 

 

Suzanne F. Shank, an individual

 

 

 

SIEBERT FINANCIAL CORP., a New York corporation

 

 

 

By:  /s/ Muriel F. Siebert

 

 

 

 

Name: Muriel F. Siebert

 

Title:  Chairwoman, CEO and President

S-1

--------------------------------------------------------------------------------



Exhibit A

Supplemental Signature Page

          This Supplemental Signature Page to the Operating Agreement dated as
of April 19, 2005, of SBS Financial Products Company LLC, a Delaware limited
liability company (the “Agreement”), is executed, delivered and accepted as of
the date set forth below.

          The undersigned is hereby designated as a Member under, and agrees to
be bound by, the terms of the Agreement.

          Dated: ____________, 200__.

 

 

 

 

MEMBER:

 

 

 

Print Name:

 

 

 

ACCEPTED:

 

 

 

SBS Financial Products Company, LLC, Member

 

 

 

By: 

 

 

 

 

Name:

 

Title:

 

 

 

By:  

 

 

 

 

 

    Suzanne F. Shank, Member

 

 

 

By:

 

 

 

 

 

    Napoleon Brandford, III, Member

S-2

--------------------------------------------------------------------------------



Schedule 1

CONTRIBUTIONS, ETC.

Initial Member  and Address

 

Initial Capital Contribution

 

Initial
Percentage Interest

 

Initial Number of Votes

 

Napoleon Brandford
1999 Harrison Street, Suite 2720
Oakland, California  94612

 

 

$

400,000

 

 

 

 

33.33

%

 

 

 

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suzanne Shank
660 Woodward Avenue, Suite 2450
Detroit, Michigan  48226

 

 

$

400,000

 

 

 

 

33.33

%

 

 

 

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Siebert Financial Corp.
885 Third Avenue
Suite 1720
New York, New York  100022

 

 

$

400,000

 

 

 

 

33.33

%

 

 

 

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

$

1,200,000

 

 

 

 

100

%

 

 

 

12,000

 

 

S-3

--------------------------------------------------------------------------------

